DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KANDA (Pub. No. US 20180121800) in view of Ju et al. (Pub. No. US 20060020464).
Regarding claims 1, 3, 13, and 14, KANDA teaches a first preprocessing arithmetic device configured to execute preprocessing for analog data from a first sensor (microphone) [fig. 11, 13 and related description]; and a first post-processing arithmetic device connected to the first preprocessing arithmetic device and configured to execute post-processing for first preprocessed data output by the first preprocessing arithmetic device, wherein the first preprocessing arithmetic device includes a first processor (CPU 356) [fig. 11, 13 and related description; Para. 81-84; Para. 92 “The computer program causing computer system 330 to function as various functional units of the RNN training system and speech recognition device 280”] configured to: receive the analog data from the first sensor (unit 282) and convert the analog data into digital data [fig. 11 units 282, 300 and related description; Para. 81-84]; output feature data on the basis of a result of execution of feature extraction processing for the digital data [Para. 81-84]; and output the feature data, and the first post-processing arithmetic device includes the first processor configured to: input the feature data [Para 81-84]; store the feature data in a first memory [Para. 81-84]; and outputting recognition result data based on a result of execution of recognition processing for the feature data [Para. 81-84].  
KANDA discloses the claimed invention except for having a second processor.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to perform a task using two processors instead of one, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichmena, 168 USPQ 177, 179.
KANDA, however, does not explicitly teach storing the recognition result in a memory.
Ju teaches teach storing the recognition result in a memory [Para. 25-28].
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of KANDA the ability to store the recognition result in the memory as taught by Ju since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over KANDA (Pub. No. US 20180121800) in view of Ju et al. (Pub. No. US 20060020464) further in view of Iida et al. (4,394,688).
Regarding claim 2, KANDA in view of Ju teaches everything as stated above except the image sensor and image data. 
 Iida teaches wherein, the first sensor is an image sensor, the first processor is configured to: receive analog image data from the image sensor; convert the analog image data into digital image data; and output image feature data based on a result of execution of the feature extraction processing for the digital image data [Abstract and brief summary].
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of KANDA in view of Ju the have an image sensor and processing image data as taught by Iida since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KANDA (Pub. No. US 20180121800) in view of Ju et al. (Pub. No. US 20060020464) further in view of Keengan et al. (Pub. US 20080021352).
Regarding claims 4, KANDA in view of Ju teaches everything as stated above except the motion sensor and motion data. 
Keengan teaches wherein, the first sensor is an image sensor, the first processor is configured to: receive analog image data from the motion sensor; convert the analog image data into digital motion data; and output image feature data based on a result of execution of the feature extraction processing for the digital motion data [Para 71, fig. 1 and related description].
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of KANDA in view of Ju the have an motion sensor and processing motion data as taught by Keengan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KANDA (Pub. No. US 20180121800) in view of Ju et al. (Pub. No. US 20060020464) further in view of Iida et al. (4,394,688) and further in view of Keengan et al. (Pub. US 20080021352).
Regarding claim 5, KANDA teaches receive analog sound data from a sound sensor[See claim 1 rejection]; convert the analog sound data into digital sound data [See claim 1 rejection]; and output sound feature data based on a result of execution of the feature extraction processing for the digital sound data [See claim 1 rejection].
However, KANDA in view of Ju doesn’t explicitly teach rest of claim limitation. 
Iida the second processor is configured to: teaches input the image feature data, the sound feature data, and the motion feature data; stores the image feature data, the sound feature data, and the motion feature data in the first memory [Abstract and brief summary]; and store the image recognition result data, sound recognition result data, and motion recognition result data in the first memory based on respective results of execution of the recognition processing for the image feature data, the sound feature data, and the motion feature data [Abstract and brief summary].  
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of KANDA in view of Ju further to have an image sensor and processing image data as taught by Iida since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
KANDA in view of Ju further in view of Iida doesn’t explicitly teach the rest of claim limitation.
Keengan teaches receive analog motion data from a motion sensor [Para 71, fig. 1 and related description]; convert the analog motion data into digital motion data [Para 71, fig. 1 and related description]; and output motion feature data based on a result of execution of the feature extraction processing for the digital motion data, [Para 71, fig. 1 and related description].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of KANDA in view of Ju further in view of Iida the have an motion sensor and processing motion data as taught by Keengan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

KANDA in view of Ju further in view of Iida and further in view of Keengan discloses the claimed invention except for connecting the first device, second device, third device and processing data using multiple processors.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to perform a task using multiple processors instead of one, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichmena, 168 USPQ 177, 179.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over KANDA (Pub. No. US 20180121800) in view of Ju et al. (Pub. No. US 20060020464) further Hill (Pub. No. US 20160171049).
Regarding claims 6-8, KANDA in view of Ju does not explicitly teach the claim limitation. 
However, Hill teaches  convert first data-type feature data into second data-type feature data [Abstract and brief summary]; convert the second data-type feature data into third data-type feature data [Abstract and brief summary]; convert the first data-type feature data from the first input unit into the second data-type feature data; store the second data-type feature data in the first memory [Abstract and brief summary]; store second data-type normalized feature data in the first memory based on a result of execution of normalization processing for the second data-type feature data stored in the first memory [Abstract and brief summary]; convert the second data-type normalized feature data stored in the first memory into third data-type normalized feature data; store the third data-type normalized feature data in the first memory [Abstract and brief summary]; and store the recognition result data in the first memory based on a result of execution of the recognition processing for the third data-type normalized feature data stored in the first memory [Abstract and brief summary].  
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of KANDA in view of Ju to teach the claim limitations as taught by Iida since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over KANDA (Pub. No. US 20180121800) in view of Ju et al. (Pub. No. US 20060020464) further Urtasun et al. (Pub. No. US 20200160151).
Regarding claims 9, 10 and 12, KANDA in view of Ju does not explicitly teach the claim limitation. 
 Urtasun teaches compress the feature data into compressed feature data [Para. 184, 189, fig. 6-8 and related description]; execute decoding processing and the recognition processing for the compressed feature data [Para. 184, 189, fig. 6-8 and related description]; compress the feature data into the compressed feature data [Para. 184, 189, fig. 6-8 and related description]; and store the recognition result data in the first memory based on a result of execution of the recognition processing for decoded feature data obtained by decoding the compressed feature data stored in the first memory by the second processor [Para. 184, 189, fig. 6-8 and related description].  
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of KANDA in view of Ju to teach the claim limitations as taught by Urtasun since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KANDA (Pub. No. US 20180121800) in view of Ju et al. (Pub. No. US 20060020464) further in view of WEGENER (Pub. No. US 20130262539).
Regarding claim 11, KANDA in view of Ju further in view of Urtasun does not explicitly teach the claim limitation. 
However, WEGENER teaches wherein each feature data included in the compressed feature data is floating-point number data, and the first processor is configured to replace lower bits of a mantissa part of each feature data included in the compressed feature data with the array information [Para 96].  
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of KANDA in view of Ju in view of Urtsun to teach the claim limitations as taught by WAGENER since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.








				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.

/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666